(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, esta apelación se interpuso en 6 de julio de 1933 y -en 22 de noviembre de 1934 esta corte dictó una orden para que la parte apelante expusiese las razones para no desestimar el recurso interpuesto;
Por cuanto, el acusado, que ha presentado ya su alegato, solicita que el recurso continúe tramitándose, y el fiscal no ha expuesto razón alguna para que no se acceda a lo solicitado;
Por tanto, se ordena que continúe la tramitación del recurso in-terpuesto.